Citation Nr: 0830537	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  00-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected left hip disability. 

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected chondromalacia patella of the 
left knee.


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In November 2003, the Board remanded the present matter for 
additional development and due process concerns.  In February 
2006, the Board denied the issues on appeal.  It was later 
determined, however, that the veteran had submitted a change 
of representation form prior to the Board's decision, and had 
also requested a hearing.  Accordingly, the Board's February 
2006 decision was vacated by an order issued by the Board in 
May 2006.  The requested hearing was held in July 2006 before 
the undersigned.  A transcript of the hearing is of record.  
Finally, in December 2006, the Board remanded the present 
matter for additional development and due process concerns.  
The case has been returned for further appellate review.

In September 2005, the veteran submitted a claim for service 
connection for post-traumatic stress disorder.  Therefore, 
this claim is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran was granted service connection for a left hip 
disability based upon additional disability due to 
aggravation of preexisting condition during service.

2.  From August 18, 1997 to April 30, 2008, the veteran's 
left hip disability is not manifested by marked knee or hip 
disability.

3.  From May 1, 2008, forward, the veteran's left hip 
disability is manifested by marked hip disability, including 
pain and severe limitation of motion.  

4.  Throughout the appeal period the veteran's chondromalacia 
patella of the left knee has been manifested by no more than 
slight instability; moderate instability and compensable 
limitation of motion are not shown.  


CONCLUSIONS OF LAW

1.  From August 18, 1997 to April 30, 2008, the criteria for 
a rating in excess of 20 percent for a left hip disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5255 (2007).

2.  From May 1, 2008, forward, the criteria for a rating in 
excess of 20 percent (30 percent with subtraction of pre-
service disability of 10 percent) for a left hip disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.22, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5255 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for service-connected chondromalacia patella of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

A.  Left hip

In a July 1973 rating decision, the RO granted service 
connection for left hip arthritis, based on aggravation of a 
pre-existing condition.  The disability was found to be 20 
percent disabling, but was reduced by 10 percent to a 10 
percent evaluation, to reflect the veteran's pre-aggravation 
left hip disability status.  In cases involving aggravation 
by active service, the rating will reflect only the degree of 
disability over and above the degree existing at the time of 
entrance into active service and it is, therefore, necessary 
to deduct from the present degree of disability the degree of 
the disability existing at the time of entrance into active 
service, in terms of the rating schedule.  38 C.F.R. § 4.22.  
Thus, a 10 percent rating was assigned under Diagnostic Code 
5010-5255, effective March 17, 1973.  

In a March 1992 rating decision, the rating was reduced to a 
noncompensable rating.  In a June 1993 rating decision, the 
RO increased the rating to 10 percent, effective November 24, 
1992.  In February 1998, the RO increased the rating to 20 
percent, effective August 18, 1997, under Diagnostic Codes 
5010-5255.  None of those rating decisions included a 
reduction based on the pre-aggravation status of the 
disability nor was there any finding that the veteran's left 
hip disability was directly due to service, without 
aggravation.  

In June 1999, the veteran submitted a claim for an increased 
rating for his left hip disability.  In January 2000, the RO 
confirmed the 20 percent rating.

The veteran's service-connected left hip is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5255 for impairment 
of the femur.  Under Diagnostic Code 5255, malunion of the 
femur with slight knee or hip disability warrants a 10 
percent evaluation.  Malunion of the femur with moderate knee 
or hip disability warrants a 20 percent evaluation.  Malunion 
of the femur with marked knee or hip disability warrants a 30 
percent evaluation.  Fracture of surgical neck of the femur, 
with false joint or fracture of the shaft or anatomical neck 
of the femur with nonunion, without loose motion, weight 
bearing preserved with aid of brace warrants a 60 percent 
evaluation.  Fracture of the shaft or anatomical neck of the 
femur with nonunion, with loose motion, (spiral or oblique 
fracture) warrants an 80 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5255.

In deciding the veteran's increased evaluation claim for a 
left hip disability, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether 
the veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  The Board finds that the evidence of record in 
connection with this claim supports the conclusion that the 
veteran is entitled to an increased evaluation from May 1, 
2008, forward.

Following a careful review of the entire record, the Board 
finds that a rating higher than 20 percent is not warranted 
under Diagnostic Code 5255 for the time period beginning 
August 1997 until April 2008.  There is no competent evidence 
of record showing that at any time during this period the 
veteran had malunion with marked knee or hip disability.  A 
July 1999 VA examination report stated that the veteran's 
gait was normal and left hip flexion was 110 degrees with 
pain laterally and posteriorly.  X-rays showed left 
heterotrophic bone formation to the upper femur.  He was 
diagnosed as having status-post fracture of the left hip with 
chronic pain and left heterotrophic bone formation to the 
upper femur.  During the May 2002 VA examination, the veteran 
had a normal gait and left hip range of motion was 0 to 110 
active, 0 to 112 inactive, and 0 to 110 after fatiguing.  He 
complained of pain throughout the range of motion.  The 
examiner commented that x-rays showed the veteran's left hip 
condition had remained relatively stable and that flare-ups 
appeared to occur during cold, damp weather.  The examiner 
also opined that although repetitive use may cause some 
fatiguing of the joints, the degrees appeared to be mild.  In 
a letter from a private physician, Dr. J.E.A., dated October 
2001, the veteran's left hip heterotopic ossification was 
noted as asymptomatic at that time.  During a physical 
examination, the veteran's left hip was found to have good 
range of motion with flexion to 120 degrees, abduction to 40 
degrees, and full extension.  During the June 2005 VA 
examination, the veteran's left hip functions were found to 
be normal with flexion of 0 to 125 degrees actively, 
passively, and after fatiguing and abduction of 0 to 45 
degrees actively, 0 to 47 degrees passively, and 0 to 47 
after fatiguing.  Range of motion was painful throughout and 
the veteran rated his pain at 5 out of 10.  X-rays were 
reported as unchanged from the March 2001 examination.  The 
examiner commented that there was no decrease in the range of 
motion or joint function by pain, fatigue, weakness, or lack 
of endurance following repetitive use.  VA treatment records 
during this time period show symptoms consistent to the 
medical evidence above.

The Board finds that the competent medical evidence of record 
shows that the veteran's range of motion was essentially 
normal during the appellate period from August 1997 until 
April 2008, and, therefore, the veteran's disability does not 
qualify as a marked disability during this period.  Even 
considering the effects of pain during use and flare-ups, 
there is no probative evidence that left hip motion is 
limited to the degree required for a rating higher than 20 
percent under such limitation of motion codes (to include any 
evidence of ankylosis).  In fact, the June 2005 examiner 
specifically stated that there was no decrease in the range 
of motion or joint function by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, supra.  Therefore, a higher rating 
for the time period from August 1997 until April 2008 is not 
warranted.

Regarding the time period beginning May 1, 2008, the Board 
finds that the evidence demonstrates that the veteran had 
markedly severe limitation of motion with pain.  During the 
May 2008 examination, the veteran's range of motion was 70 
degrees of flexion and 10 degrees of abduction, with pain 
throughout the range of motion.  The examiner noted that he 
was unsure of how much limitation of motion was due to the 
veteran's body habitus of his morbid obesity as well.  The 
veteran reported having flare-ups; however, the examiner 
stated that he would have to resort to speculation in order 
to express additional limitations due to flare-ups.  The 
veteran was unsteady when he walked as he had an antalgic 
gait favoring the left knee and hip.  He was unable to walk 
more than a few feet without having pain in the hip and the 
knee and had to rest after a few minutes of standing due to 
pain in the hip and knee, which affected ordinary activities 
as he had difficulty doing moderate chores because of his 
limitations.  X-rays of the left hip showed heterotopic 
ossifications superior to the left greater trochanter and 
left femoral neck, an old healed fracture of the mid left 
femur with a removed intra medullary rod, and no acute 
fracture or dislocation.  The veteran was diagnosed as having 
left hip heterotopic ossification with changes from his old 
healed femur fracture.  

As an initial matter, the Board notes that impairment 
attributable to nonservice-connected disabilities may not be 
considered.  38 C.F.R. § 4.14.  In the present case, the 
examiner noted that he was unsure of how much limitation of 
motion was due to the veteran's body habitus of his morbid 
obesity.  Although it is possible that some of his current 
left hip limitation of motion may be linked to his obesity, 
there is no basis for distinguishing between impairment due 
to the nonservice-connected condition and it must be assumed 
that all impairment is due to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  Therefore, the Board will assume that the impairment 
is attributable to the veteran's service-connected left hip 
disability.  After carefully considering the evidence of 
record, the Board finds that the veteran's left hip 
disability is 30 percent disabling as he has marked 
limitation of motion with pain and instability of the left 
hip.  

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet.App. 80 (1997).  
The veteran does not have a fracture of the surgical neck 
with a false joint or a fracture of the shaft or anatomical 
neck of the femur.  Therefore, his hip disability may not be 
rated under the additional criteria of Diagnostic Code 5255.  
Since the veteran has been granted the maximum rating 
possible for malunion of the femur under Diagnostic Code 
5255, the analysis required by DeLuca would not result in a 
higher schedular rating.  

In an effort to determine whether a higher evaluation may be 
assigned to the left hip disability, the Board has also 
considered rating criteria based upon limitation of motion 
and hip joint disabilities found in Diagnostic Codes 5250 
through 5254, also under 38 C.F.R. § 4.71a.  However, the 
medical evidence shows that the veteran's left hip disability 
does not indicate evidence of actual ankylosis of the hip, or 
flail hip joint as contemplated by Diagnostic Codes 5250 
and/or 5254.  Under Diagnostic Codes 5251 and 5253, the 
maximum ratings for limitation of motion or impairment of the 
thigh are 10 percent and 20 percent, respectively.  Thus, 
those codes would not provide a basis for a higher rating.  
Finally, in order to warrant a rating higher than 30 percent 
under Diagnostic Code 5252, the veteran must have flexion of 
the thigh limited to 10 degrees.  As shown above, the 
veteran's range of motion is not so severely limited.  
Therefore, a rating higher than 30 percent for the veteran's 
left hip disability is not warranted.  

As discussed above, the veteran's service connected left hip 
disability is currently rated as 20 percent disabling, which 
does not encompass the total level of disability caused by 
that condition.  Service connection was granted based upon 
aggravation of a pre-existing disability, and was rated 20 
percent disabling by the RO, however minus a pre-service 10 
percent level of disability, as required by 38 C.F.R. § 4.22.  
Despite the increased ratings assigned subsequent to the 
initial rating, there has been no finding that the grant of 
service connection on the basis of aggravation was not 
warranted.  Thus, deducting the 10 percent from the 30 
percent rating which is warranted by the evidence from May 1, 
2008, the result is a 20 percent rating.  

B.  Left knee

The veteran was granted service connection for left patella 
chondromalacia in January 1973 and was assigned a 
noncompensable disability rating under Diagnostic Code 5299, 
effective March 17, 1973.  In March 1992, the noncompensable 
disability rating was confirmed.  In June 1993, the RO 
increased the disability rating to 10 percent under 
Diagnostic Code 5257, effective November 24, 1992.  In 
February 1998, the RO continued the 10 percent rating.  In 
June 1999, the veteran submitted a claim for an increased 
rating for his left knee disability.  In January 2000, the RO 
confirmed the 10 percent rating.

In a July 2002 rating decision, the RO granted service 
connection and assigned a separate rating for degenerative 
joint disease of the left knee.  This matter is not before 
the Board at this time.

The veteran has been assigned a 10 percent evaluation under 
Diagnostic Code 5257.  Under Diagnostic Code 5257, slight 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Following a careful review of the entire claims file, the 
Board finds that the evidence does not support a higher 
rating under Diagnostic Code 5257.  The medical evidence 
shows that the veteran began wearing a knee brace on his left 
knee in May 1999.  A July 1998 Social Security examination 
showed that the veteran had mild crepitus in his left knee, 
but did not have instability.  During the July 1999 and May 
2002 VA examinations, the veteran's left knee was tender over 
the patella, was positive for crepitus and laxity, and no 
swelling was reported.  During the June 2005 VA examination, 
the veteran reportedly did not use a knee brace, but used a 
cane to walk.  The left knee had swelling, tenderness and 
crepitus, but there was no laxity.  During the May 2008 VA 
examination, the veteran's left knee had moderate crepitus 
with flexion and extension.  There was no swelling or 
incoordination and Lachman and McMurray signs were negative.  
The examiner observed that the veteran appeared unsteady as 
he walked due to his antalgic gait and appeared slightly 
unstable.

As shown above, although the veteran wore a brace on his left 
knee and later began using a cane, the record does not 
contain objective medical evidence of more than slight 
instability or subluxation in the left knee.  The veteran has 
been found to have laxity in his left knee on several 
occasions; however, there is no indication that his 
instability was moderate.  In addition, the most recent 
medical evidence showed that his instability was 
characterized as slight and he did not have laxity or 
incoordination and Lachman and McMurray signs were negative.  
Therefore, a rating in excess of 10 percent based on such 
impairment is not warranted.  Furthermore, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (authorizing VA to consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria) 
are not for application because Diagnostic Code 5257 is not 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

In an effort to afford the veteran the highest possible 
disability rating, the Board has considered his left knee 
disability under all potentially appropriate diagnostic 
codes.  The veteran has never demonstrated or been diagnosed 
with ankylosis of the knee, dislocated semilunar cartilage, 
impairment of the tibia and fibula, or genu recurvatum 
(hyperextended knee).  Therefore, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5262, and 5263 are not for 
application.  

With regard to the veteran's complaints of pain and problems 
with his service connected disorder, it is important for the 
veteran to understand that without taking into consideration 
these complaints, the current grant of this claim could not 
be justified, let alone provide a basis for more 
compensation. 

In deciding the veteran's increased evaluation claim for 
chondromalacia patella of the left knee, the Board has 
considered whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  Fenderson , 12 Vet. App. at 119; 
Hart, 21 Vet. App. at 505.  The Board does not find evidence 
that the veteran's chondromalacia patella of the left knee 
should be increased for any separate periods based on the 
facts found during the whole appeal period.  The evidence of 
record in connection with this claim supports the conclusion 
that the veteran is not entitled to additional increased 
compensation during any time within the appeal period.

C.  Extraschedular

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1).  (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. Peake, 
21 Vet. App. 111 (2008).

In this case, the service-connected left hip disability and 
chondromalacia patella of the left knee are manifested by 
symptoms contemplated by the rating criteria-mainly pain, 
limitation of motion and instability.  The schedular criteria 
adequately describe the veteran's disability picture.  
Referral for consideration of an extraschedular rating is not 
required.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In an August 2001 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected disabilities, the evidence must show that his 
condition "ha[d] worsened enough to warrant the payment of a 
greater evaluation."  The letter also explained that the VA 
was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claims, and (3) providing a 
medical examination if necessary.  The January 2000 rating 
decision explained the criteria for the next higher 
disability rating available for the service-connected 
disabilities under the applicable diagnostic codes.  The 
February 2000 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected disabilities, as well as 
the requirements for an extraschedular rating under 38 C.F.R. 
§ 3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.


ORDER

Entitlement rating in excess of 20 percent from August 18, 
1997 to April 30, 2008, for service-connected left hip 
disability, is denied.

Entitlement to an evaluation of 20 percent (30 percent with 
subtraction of pre-service disability of 10 percent), from 
May 1, 2008, for service-connected left hip disability, based 
on aggravation of a hip condition that preexisted service, is 
granted subject to the regulations for payment of monetary 
benefits.

Entitlement to a disability rating in excess of 10 percent 
for service-connected chondromalacia patella of the left knee 
is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


